DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 01/19/2022 have been fully considered and are persuasive.  Therefore, the rejection, has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Koneo (EP 2198915 A1) in view of Johnson (WO 0071075 A1) and in further view of Toelle (US 20140376765 A1).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Applicants disclosure indicates the “anchor element” will be interpreted as an earplug (see Par. 0017 of Applicant’s PGPUB).
Applicants disclosure indicates the “control module” will be interpreted as a microprocessor (see Par. 0078-0080 of Applicant’s PGPUB).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being obvious over Koneo (EP 2198915 A1) in view of Johnson (WO 0071075 A1)  and in further view of Toelle (US 20140376765 A1). 
	In regards to claim 1, Koneo discloses a system for treating dry mouth using electrical stimulation (Abstract discloses this is an electrical stimulation device; the Applicant’s claim of “for treating dry mouth” is merely intended use and since Kwan discloses a stimulation device with the same structural features, it would be capable of the claimed function), comprising: 
an anchor element (Figure 8 shows element 24 anchoring around the ear of the user); 
	the anchoring element having an attachment point (Fig 8 shows the anchoring element attached to the device thus having an attachment point); 
Fig. 8 shows a bar connected to the anchoring element); 
a stimulating plate connected to a distal end of the bar (Fig. 8 shows the stimulating plate, element 20, connected to the distal end of the bar).
one or more electrode pairs connected to the stimulating plate so that at least one pair of the one or more electrode pairs is adjacent to and electrically engages the parotid gland of the human user when the anchor element is securely nested (Par. 0033 discloses multiple electrodes, 16a and 16b, attached to the stimulation plate, 20, which are used to stimulate areas of a human user; see also Figure 8. Par. 0030 discloses stimulating the parotid gland); 
and a control module operatively associated with each of the one or more electrode pair for inputting salivary gland stimulation (Par. 0061 discloses a control device for controlling the electrodes). 
However, Koneo does not disclose the anchoring element being nested in the ear canal of the user or the bar being rotatably connected to the anchoring element. However, in the same field of endeavor Johnson does disclose a facial stimulation device with a rotatable bar attachment (page 4, paragraph 2. See also figure 2 showing the band, element 12) for the purpose of allowing for adjustment of the bar/electrodes.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Koneo and modified them by having the bar be rotatably attached, as taught and suggested by Johnson, for the purpose of allowing for adjustment of the bar.
This combination of Koneo and Johnson does not disclose the anchoring element being secured in the ear. However, solving the problem of securing the headset, Toelle discloses a element 24 in Figure 6) that going into the ear canal in order to add additional security in the fit and positioning of the device (Par. 0038).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Koneo and Johnson and modified them by having the anchoring element positioned inside of the ear canal, as taught and suggested by Toelle, in order to add additional security in the fit and positioning of the device
	In regards to claim 12, the combined teachings of Koneo, Johnson, and Toelle as applied to claim 1 discloses the system for treating dry mouth using electrical stimulation of claim 1, wherein the anchoring element is substantially cylindrical in shape, wherein the anchoring element has a longitudinal length substantially greater than a diameter thereof (Fig 6 of Toelle shows the anchoring element is substantially cylindrical). 
	The combination of Koneo, Johnson, and Toelle discloses the claimed invention except for the anchor being longer in length than in diameter. It would have been an obvious matter of design choice to have the anchor longer in length than in diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In regards to claim 13, the combined teachings of Koneo, Johnson, and Toelle as applied to claim 1 discloses the system for treating dry mouth using electrical stimulation of claim 1, wherein the one or more electrode pairs are two electrode pairs, wherein one electrode pair is adjacent to a right parotid gland and the other electrode pair is adjacent to a left parotid Fig 5 of Koneo shows at least one electrode on each side of the headset therefore encompassing this claim since the applicant does not claim the electrode pairs operate together)
5. 	Claims 2-5 are rejected under 35 U.S.C. 103 as obvious over Koneo, Johnson, and Toelle as applied to claim 1 and in view of DAR (US 20150374971 A1).
	In regards to claims 2 and 3, the combined teachings of Koneo, Johnson, and Toelle as applied to claim 1 discloses the system for treating dry mouth using electrical stimulation of claim 1, except for wherein the bar is spring-biased to selectively urge the one or more electrode pairs against said parotid gland. 
However, in the same field of endeavor, DAR discloses a wearable headset device wherein the bar is spring-biased/elastic to selectively urge the one or more electrode pairs against said neuro-sensitive areas (Par. 0003 discloses elastic/spring biased headsets) for the purpose of providing a better fit to a user base don different head sizes.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Koneo, Johnson, and Toelle and modified them by having the system comprise a spring based bar, as taught and suggested by DAR, for the purpose of providing a better fit to a user base don different head sizes (Par. 0003 of DAR) 
	In regards to claim 4, the combined teachings of Koneo, Johnson, Toelle, and DAR as applied to claim 2 discloses the system for treating dry mouth using electrical stimulation of claim 2, wherein the attachment point (Koneo shows an attachment point) has a canal through which the bar is slidably connected whereby the stimulating plate extends adjacent to a posterior cheek of the human user (Figure 2 and Pg. 2, paragraph 3 of Johnson shows the sliding connection of the bar wherein the bar would be adjacent to the cheek of the user based on how far they slide the bar). 
	In regards to claim 5, the combined teachings of Koneo, Johnson, Toelle, and DAR as applied to claim 4 discloses the system for treating dry mouth using electrical stimulation of claim 4, wherein the control module is configured to selectively control power delivered to each electrode pair (Par. 0061 of Koneo discloses the control means). 
6. 	Claims 6 and 7 are rejected under 35 U.S.C. 103 as obvious over Koneo, Johnson, Toelle, and DAR as applied to claim 5 and in view of Goldwasser (US 20170224990 A1). 
	In regards to claim 6, the combined teachings of Koneo, Johnson, Toelle, and DAR as applied to claim 5 discloses the system for treating dry mouth using electrical stimulation of claim 5, except for further comprising a software application loaded on the control module for setting a plurality of stimulating parameters further defining said selective control of power. 
	However, in the same field of endeavor, Goldwasser discloses a head wearable stimulator wherein the system further comprises a software application loaded on the control module for setting a plurality of stimulating parameters further defining said selective control of power (Par. 0813 discloses a head wearable stimulator with software control) for the purpose of storing stimulation parameters. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Koneo, Johnson, Toelle, and DAR and modified them by having the system further comprising a software application loaded on the control module for setting a plurality of stimulating parameters further Par. 0813 of Goldwasser). 
	In regards to claim 7, the combined teachings of Koneo, Johnson, Toelle, DAR, and Goldwater as applied to claim 6 discloses the system for treating dry mouth using electrical stimulation of claim 6, further comprising electrical connections passing through the elastic arm between the control module and each pair of electrodes (DAR: Fig 2 shows the electrical connections [element 54] passing through the headset from the control device [52b]). 
7. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koneo, Johnson, Toelle, DAR and Goldwasser as applied to claim 6 and in view of Gerber (US 10448889 B2).
The combined teachings of Koneo, Johnson, Toelle, DAR, and Goldwasser discloses the system for treating dry mouth using electrical stimulation of claim 6 except for wherein the system comprises a software application that is configured to represent captured images of each of the electrode pairs electrically engaging one or more neuro- sensitive areas for guiding the human user in said electrical engagement. 
	However, in the same field of endeavor, Gerber does teach of a software application is configured to represent captured images of each of the electrode pairs electrically engaging one or more neuro- sensitive areas for guiding the human user in said electrical engagement (Col 15, lines 25-48 and Col. 39, lines 15-27). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Koneo, Johnson, Toelle, DAR, and Goldwasser as applied to claim 6 and modified them by having a system for treating dry mouth using electrical stimulation, wherein the software application is Col 39, lines 15-27 in Gerber). 
8. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koneo, Johnson, Toelle, DAR and Goldwasser as applied to claim 6 and in view of Southwell (US 9827418 B2). 
	The combined teachings of Koneo, Johnson, Toelle, DAR, and Goldwasser as applied to claim 6 discloses the system for treating dry mouth using electrical stimulation of claim 6, except for wherein the plurality of stimulating parameters is a function of an interferential current.
	However, in the same field of endeavor, Southwell discloses the use of interferential current for stimulation parameter (claim 1) for the purpose of providing current to separate electrode pairs. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Koneo, Johnson, Toelle, DAR, and Goldwasser and modified them by having the plurality of stimulating parameters is a function of an interferential current, as taught and suggested by Southwell, for the purpose of providing current to separate electrode pairs.
9. 	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koneo, Johnson, and Toelle as applied to claim 13 and in view of Feferberg (US 20130012840 A1).
	In regards to claim 14, the combined teachings of Koneo, Johnson, and Toelle as applied to claim 13 discloses the system for treating dry mouth using electrical stimulation of claim 13, except for wherein the control module is configured to generate a carrier frequency 
	However, in the same field of endeavor, Ferferberg discloses a difference in frequency between two electrode pairs being 100 Hz (Par. 0037) thus disclosing this is how beat/carrier frequency differences are determined between electrode pairs. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Koneo, Johnson, and Toelle and modified them by having a carrier frequency difference of approximate 5-100 Hz between each electrode pair, as taught and suggested by Ferferberg, thus disclosing this is how beat/carrier frequency differences are determined between electrode pairs.
	In regards to claim 15, the combined teachings of Koneo, Johnson, Toelle, and Ferferberg as applied to claim 14 discloses the system for treating dry mouth using electrical stimulation of claim 14, wherein the carrier frequency difference includes a biphasic series of electrical pulses (Par. 0037 of Ferferberg).	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792    


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        15 March 2022